NO. 12-00-00248-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

MICHAEL LANGFORD,§
		APPEAL FROM THE 
APPELLANT

V.§
		COUNTY COURT AT LAW #2

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	Michael D. Langford ("Appellant") was charged with theft by check  to which he pleaded
guilty.  The trial court placed Appellant on probation, which was subsequently revoked.  He filed
a pro se notice of appeal and advised the court that he was indigent.  Although he timely perfected
this appeal, Appellant did not file a reporter's record or a brief.  Therefore, on March 28, 2001, we
ordered that this appeal would be submitted on the clerk's record alone.  On June 13, 2001, we
abated the appeal for the trial court to determine whether Appellant desired to prosecute his appeal,
whether he was indigent, and whether the appeal was abandoned.  See Tex. R. App. P. 37.3 (c).  The
trial court timely responded to our order by holding a hearing and filing a reporter's record of the
hearing.
	The record reflects that Appellant appeared at the hearing, that he desired to proceed with this
appeal, that he was not indigent and that he would retain counsel.  On September 12, 2001, we
notified Langford that the case would be submitted without briefs unless he filed a pro se brief on
or before September 26, 2001.  However, he did not respond to our notice nor did he file a pro se
brief. 
	We have conducted a diligent review of the record and conclude that the trial court
committed no fundamental error.  See Meza v. State, 742 S.W.2d 708, 708-09 (Tex. App.-Corpus
Christi 1987, no pet.).
	The judgment of the trial court is affirmed.



Opinion delivered December 21, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.































(DO NOT PUBLISH)